Title: From John Adams to Elbridge Gerry, 7 February 1801
From: Adams, John
To: Gerry, Elbridge


(copied)
Dear Sir
Washington Feb 7th 1801.

I lament with you the arbitrary aplication of party nicknames & unpopular appellations & although with you I heartily wish, yet I cannot say I hope that the wickedness of the wicked will come to an end. On the contrary it appears to me, that unlike the rising light which shineth more & more to the perfect day, the darkness will thicken till it may be felt. In the multitude of applications for consulates, it is impossible for me to say, what Mr. Lees success will be. The imputation of jacobinism which I believe to be groundless will have no weight with me. It may however with the Senate.—I have no inclination to enquire whether I should have been evaded, if the electors in S.C. had been federal or not. I can easily credit such a conjecture. Yet I believe the Pinckneys are honorable men & would not have promoted or connived at the design. The original plan, which was determined in a caucus, proposed, I suppose by Hamilton & promoted by Goodhue & his patrons & puppetts was the fundamental error. Mr. Pinckney had no just pretensions to such an elevation any more than Mr. Burr, except that their characters are fairer, more independent & respectable. I know no more danger of a political convulsion, if a President pro tem of the Senate or a Secretary of State or Speaker of the house should be made President by Congress than if Mr. Jefferson or Mr. Burr is declared such. The President would be as legal in one case as in either of the others in my opinion & the people as well as satisfied. This however must be folowed by another election & Mr. Jefferson would be chosen. I should in that case decline the election. We shall be tossed at any rate in the tempestuous sea of liberty for years to come & where the bark can land but in a political convulsion I cannot see. I wish the good ship to her desired harbor.
With usual esteem & regard your friend & humble servant
